Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of copending Application No. 16/288,399.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they basically claim the same claimed invention.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claims 1-20 of this application conflict with claim 1-10 of Application No. 16/288,399. CFR 1.78(b) provides that when two or more applications filed by the same applicant contain conflicting claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application.  Applicant is required to either cancel the conflicting claims from all but one application or maintain a clear line of demarcation between the applications.  See MPEP § 822.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rawat et al. (US Pat. 8,543,781, hereinafter “Rawat”) in view of Kreuder et al. (US Pub. 2011/0087633, hereinafter “Kreuder”).

receiving a request to create, read, update or delete a resource in a content repository (col. 2, lines 15-18; updating information in a region locally); 
receiving one or more of a resource name, a resource version and a resource fingerprint in connection with said request to create, read, update or delete said resource in said content repository (col. 7, lines 15-20, a resource name value); and 
determining if one or more of said received resource name, said received resource version and said received resource fingerprint match a respective one or more of a resource name, a resource version and a resource fingerprint stored in a node graph stored in a local repository (col. 7, lines 15-20, determining a resource locally).
Rawat does not explicitly disclose request to create; however, Kreuder discloses a request to create a resource (¶ [0013], when creating, modifying, deleting and/or querying one or more data items in response to a transaction received by the primary database system and generally services).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kreuder into Rawat to allow asynchronous replication technique for replicating a database system.




Regarding claim 3, Rawat in view of Kreuder discloses the computer program product as recited in claim 1, wherein the program code further comprises the programming instructions for: detecting a repository leaving a collection of repositories (col. 2, lines 7-15); and deleting a copy of said node graph and associated resource in said leaving repository (col. 2, lines 7-15).

Regarding claim 4, Rawat in view of Kreuder discloses the computer program product as recited in claim 1, wherein the program code further comprises the programming instructions for: determining if said resource version in said node graph stored in said local repository matches a version of said resource in a copy of said node graph stored in said content repository in response to receiving a request to read said resource in said content repository by a consumer (col. 13, lines 5-10).

Regarding claim 5, Rawat in view of Kreuder discloses the computer program product as recited in claim 4, wherein the program code further comprises the programming instructions for: retrieving a latest version of said resource via a pluggable replication transport in response to said resource version in said node graph stored in said local repository not matching said version 

Regarding claim 6, Rawat in view of Kreuder discloses the computer program product as recited in claim 1, wherein the program code further comprises the programming instructions for: receiving a submission of a fingerprint for said resource from a producer of said resource in response to receiving a request to update said resource in said content repository (col. 2, the reading includes identifying a current owner, as the fingerprint, of the lock and a current status of the lock);; and determining if said received fingerprint matches said resource fingerprint in said node graph stored in said local repository (col. 2).

Regarding claim 7, Rawat in view of Kreuder discloses the computer program product as recited in claim 6, wherein the program code further comprises the programming instructions for: creating a node lock to generate a coordinated resource version (col. 2, generating a lock); updating said resource in said content repository and said node graph stored in both said local repository and said content repository  (col. 2, updating the lock); releasing said node lock in response to updating said resource in said content repository and said node graph stored in both said local repository and said content repository  (col. 2, removing the lock); and notifying other content repositories of said updating of said resource via a pluggable notification mechanism (col. 2, returning a message to the node to notify that the lock is not free).



Regarding claim 9, Rawat in view of Kreuder discloses the computer program product as recited in claim 8, wherein the program code further comprises the programming instructions for: creating a node lock to generate a coordinated resource version in response to said resource name not existing in said node graph stored in said local repository (col. 2, creating a lock); creating said resource in said content repository and a corresponding node graph in both said local repository and said content repository (col. 2, updating the lock); 
releasing said node lock in response to creating said resource in said content repository and said corresponding node graph in both said local repository and said content repository (col. 2, removing the lock); and 
notifying other content repositories of said creating of said resource via a pluggable notification mechanism (col. 2, returning a message to the node to notify).

Regarding claim 10, Rawat in view of Kreuder discloses the computer program product as recited in claim 1, wherein the program code further comprises the programming instructions for: determining if said resource name and said resource fingerprint match said resource name and said resource fingerprint in said node graph stored in said local repository in response to receiving a request to delete said resource in said content repository (col. 7, lines 15-20, determining a resource locally).

Regarding claim 11, Rawat discloses a system, comprising: a memory for storing a computer program for sharing resources among remote repositories; and a processor connected to said memory, wherein said processor is configured to execute the program instructions of the computer program comprising: 
receiving a request to create, read, update or delete a resource in a content repository (col. 2, lines 15-18; updating information in a region locally); 
receiving one or more of a resource name, a resource version and a resource fingerprint in connection with said request to create, read, update or delete said resource in said content repository (col. 7, lines 15-20, a resource name value); and 
determining if one or more of said received resource name, said received resource version and said received resource fingerprint match a respective one or more of a resource name, a resource version and a resource fingerprint stored in a node graph stored in a local repository (col. 7, lines 15-20, determining a resource locally).
Rawat does not explicitly disclose request to create; however, Kreuder discloses a request to create a resource (¶ [0013], when creating, modifying, deleting and/or querying one or more data items in response to a transaction received by the primary database system and generally services).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kreuder into Rawat to allow asynchronous replication technique for replicating a database system.




Regarding claim 13, Rawat in view of Kreuder discloses the system as recited in claim 11, wherein the program instructions of the computer program further comprise: detecting a repository leaving a collection of repositories (col. 2, lines 7-15); and deleting a copy of said node graph and associated resource in said leaving repository (col. 2, lines 7-15).

Regarding claim 14, Rawat in view of Kreuder discloses the system as recited in claim 11, wherein the program instructions of the computer program further comprise: determining if said resource version in said node graph stored in said local repository matches a version of said resource in a copy of said node graph stored in said content repository in response to receiving a request to read said resource in said content repository by a consumer (col. 13, lines 5-10).

Regarding claim 15, Rawat in view of Kreuder discloses the system as recited in claim 14, wherein the program instructions of the computer program further comprise: retrieving a latest version of said resource via a pluggable replication transport in response to said resource version in said node graph stored in said local repository not matching said version of said resource in said copy of said node graph stored in said content repository (col. 13, lines 5-10); and returning said retrieved latest version of said resource to said consumer (col. 13, lines 5-10).

Regarding claim 16, Rawat in view of Kreuder discloses the system as recited in claim 11, wherein the program instructions of the computer program further comprise: receiving a submission of a fingerprint for said resource from a producer of said resource in response to receiving a request to update said resource in said content repository (col. 2, the reading includes identifying a current owner, as the fingerprint, of the lock and a current status of the lock); and determining if said received fingerprint matches said resource fingerprint in said node graph stored in said local repository (col. 2).

Regarding claim 17, Rawat in view of Kreuder discloses the system as recited in claim 16, wherein the program instructions of the computer program further comprise: creating a node lock to generate a coordinated resource version (col. 2, creating a lock); updating said resource in said content repository and said node graph stored in both said local repository and said content repository (col. 2, updating the lock); releasing said node lock in response to updating said resource in said content repository and said node graph stored in both said local repository and said content repository (col. 2, removing the lock); and notifying other content repositories of said updating of said resource via a pluggable notification mechanism (col. 2, returning a message to the node to notify that the lock is not free).

Regarding claim 18, Rawat in view of Kreuder discloses the system as recited in claim 11, wherein the program instructions of the computer program further comprise: determining if said resource name exists in a node graph stored in said local repository in response to receiving a request to create said resource in said content repository (col. 2).

Regarding claim 19, Rawat in view of Kreuder discloses the system as recited in claim 18, wherein the program instructions of the computer program further comprise: creating a node lock to generate a coordinated resource version in response to said resource name not existing in said node graph stored in said local repository (col. 2, creating a lock); creating said resource in said content repository and a corresponding node graph in both said local repository and said content repository (col. 2, updating the lock); releasing said node lock in response to creating said resource in said content repository and said corresponding node graph in both said local repository and said content repository (col. 2, removing the lock); and notifying other content repositories of said creating of said resource via a pluggable notification mechanism (col. 2, returning a message to the node to notify).

Regarding claim 20, Rawat in view of Kreuder discloses the system as recited in claim 11, wherein the program instructions of the computer program further comprise: determining if said resource name and said resource fingerprint match said resource name and said resource fingerprint in said node graph stored in said local repository in response to receiving a request to delete said resource in said content repository (col. 7, lines 15-20, determining a resource locally).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUANKHANH D PHAN whose telephone number is (571)270-3047.  The examiner can normally be reached on Mon-Fri, 10:00am-18:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.
/TUANKHANH D PHAN/Examiner, Art Unit 2154